262 S.W.3d 299 (2008)
Awolowo NSANE, Respondent,
v.
PRAIRIE FARMS DAIRY, INC. and Old Republic Company c/o Crawford/Broadspire, Appellants.
No. ED 90898.
Missouri Court of Appeals, Eastern District, Division One.
September 9, 2008.
Jennifer J. Finley, Saint Louis, MO, for respondent.
Steven R. Sharp, Chesterfield, MO, for appellants.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Prairie Farms Dairy, Inc. and Old Republic Company c/o Crawford/Broadspire appeal the decision of the Labor and Industrial Relations Commission (the "Commission") affirming and adopting the Administrative Law Judge's (the "ALJ") *300 award of permanent; total disability benefits to Awolowo Nsane for injuries to his head, neck, and body as a whole that occurred in January 2004. We find that the Commission did not err in affirming, and adopting the ALJ's award.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The Commission's decision is affirmed under Rule 84.16(b).